Title: To James Madison from John Waller Johnston, 1 March 1792
From: Johnston, John Waller
To: Madison, James


Sir,Bermuda-Hundred, Virginia, March, 1st. 1792.
I have not the honor to have a personal acquaintance with you; and have taken the liberty, to write you; for which I most humbly hope to be pardoned: My wish is to beg a favor of you, which if in your power; and you will oblige me; I shall ever acknowledge it a most greatful and Singular favor; my object is to get the place of keeper of the Light-House on Cape-Henry; and I observe that business is solely vested in the Secretary of the Treasury of the United States, and as neither myself nor none of my particular friends have the honor of an acquaintance with that gentleman; it is thus I most humbly hope to have my wish communicated to him. I shou’d not have been thus presumptious; but being myself a native and most of my connections residents of your District most of whom I believe have allways been in your Interest: this I hope will in a small degree apologize for this peice of presumption. My connections are Waller’s, Lewis’s, Minor’s, Overton’s, Callis’s, Carr’s, and Goodloe’s, and friends Towles’s.
If the Secretary shou’d think proper to honor me with this place; being a single-man, cou’d afford to keep it for as little as any person whatever: and I might perhaps be of service to my Country in another way: for it is suggested (and I am induced to believe not altogether without foundation) that there are some smuggling carried on in the lower parts of this State from the West-India-Islands: and the spot on which the Light-House, is erected on; is perhaps above all others, the most eligible (from its natural situation) on which a vigilant eye might be fixed to the greatest advantage to observe the motion of the Smuggler; the law makes the informer interested in this business; therefore it wou’d be an object for the keeper to exert himself; and particularly so if he shou’d have the wellfare of his Country in view: if this consideration wou’d have any influence with the Secretary; I cou’d perhaps fill the place, to greater advantage than any other candidate, from a professional knowledge: having served under the State government twelve months at this Port, in the Capacity of assistant Searcher; and having been engaged in the Customs at this Port since the commencement of the new government in the several capacities of Inspector, Measurer, Clerk in the Collectors-Office, and Deputy-Collector, the latter Office I now enjoy; but in consequence of very weak eyes, shall be very unwillingly compelled to resign it shortly.
I have no real claim on my Country; I served in the American-Army during the late war, the two severe Campaigns of 1780. & 1781. to the Southward principally; but in not so elevated a station as to expect any farther compensation than my pay &c.—which I have received.
As I am an entire stranger to you; and in order to give you, the best information of my private character possible; I have taken the liberty to enclose you Copies of such of my Credentials as I have obtained from time to time and have now in my possession. If you shou’d not consider this humble but awkward solicitation of mine too importunate; and shou’d find a disposition to oblige me, (if in your power); and you wou’d wish to get further information of my character Colo. Oliver Towles, Mr John Waller, (Baptist Preacher) and Mr Thomas Towles, of Spotsylvania County in this state have known me from my infancy; if you shou’d not consider it too troublesome to write them; or if you shou’d deem it necessary I can procure from the principal Merchants of Richmond, and Petersburg, a Certificate testifying my conduct since I have been in the Customs.
The Light House, is not yet fit for the receiption of a keeper, nor do I believe it will be very shortly. My wish is to make application as early as possible, that the Secretary, (if he shou’d be pleased to honor me with the appointment) shou’d have as little trouble with the business as possible.
I have forwarded this by Capt  who has promised to do me the honor to deliver it: and when you are perfectly at leisure and have looked at it; and if you will condescend so far as to drop me a line in answer to it, I shall consider myself highly honored in the receipt of it; be pleased to address it to the care of Mr David Buchanan, Merchant, Petersburg, where it will meet with immediate conveyance.
I cannot conclude without again most humbly begging to be pardoned for this unpardonable peice of intrussion: but on your liberal sentiments and goodness of heart I will most humbly hope, and rely for pardon. And believe me to be Sir, With perfect regard your Most obedient and most humble Servant
John Waller Johnston
